                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


THOMAS BUSH,
                                           Case No. 2:20-cv-11893
             Plaintiff,
                                           HONORABLE STEPHEN J. MURPHY, III
v.

ANDREW SAUL,

             Defendant.
                                 /

                   ORDER ADOPTING REPORT
         AND RECOMMENDATION [17], DENYING PLAINTIFF'S
       MOTION FOR SUMMARY JUDGMENT [13], AND GRANTING
     THE COMMISSIONER'S MOTION FOR SUMMARY JUDGMENT [15]

      The Commissioner of the Social Security Administration ("SSA") denied

Plaintiff Thomas Bush's application for Disability Insurance Benefits in a decision

issued by an Administrative Law Judge ("ALJ"). ECF 11, PgID 47–55. After the SSA

Appeals Council declined to review the ruling, Plaintiff appealed. The Court referred

the matter to Magistrate Judge David R. Grand. ECF 3. The case was then reassigned

to Magistrate Judge Kimberly Altman, 20-AO-049, and the parties filed cross-motions

for summary judgment, ECF 13; 15. Magistrate Judge Altman issued a Report and

Recommendation ("Report") and suggested the Court deny Plaintiff's motion and

grant the Commissioner's motion. ECF 17. Civil Rule 72(b) governs review of a

magistrate judge's report and recommendation. De novo review of the magistrate

judge's findings is required only if the parties "serve and file specific written

objections to the proposed findings and recommendations." Fed. R. Civ. P. 72(b)(2).
Because neither party filed objections, de novo review of the Report's conclusions is

not required. After reviewing the record, the Court finds that Judge Altman's

conclusions are factually based and legally sound. Accordingly, the Court will adopt

the Report's findings, deny Plaintiff's motion for summary judgment, and grant the

Commissioner's motion for summary judgment.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the Magistrate Judge's Report

and Recommendation [17] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Summary Judgment

[13] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner's Motion for Summary

Judgment [15] is GRANTED.

      IT IS FURTHER ORDERED that the case is DISMISSED WITH

PREJUDICE.

      This is a final order that closes the case.

      SO ORDERED.

                                               s/Stephen J. Murphy, III
                                               STEPHEN J. MURPHY, III
                                               United States District Judge
Dated: July 15, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 15, 2021, by electronic and/or ordinary mail.


                                               s/David P. Parker
                                               Case Manager
